Citation Nr: 0623659	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  05-10 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUE

Whether new and material evidence to reopen a claim of 
entitlement to service connection for porphyria cutanea tarda 
as due to herbicide exposure has been received.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel





INTRODUCTION

The veteran had active military service from December 1964 to 
December 1968 with the United States Navy.

In an April 2001 decision, the RO denied the veteran's claim 
for  service connection for porphyria cutanea tarda.  The 
veteran was notified of the denial of the claim the same 
month.  He  filed a notice of disagreement (NOD) in May 2001, 
and the RO issued a  statement of the claim (SOC) in 
September 2001.  The veteran filed a substantive appeal (via 
VA Form 9, Appeal to Board of Veterans' Appeals) in June 
2002.  The RO advised the veteran that his appellant rights 
expired in April 2002 and that the decision was final.  The 
veteran did not appeal that determination.

In February 2004, the veteran sought to reopen his claim for 
service connection for porphyria cutanea tarda.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2004 rating decision in which the RO denied the 
veteran's claim for service connection for porphyria cutanea 
tarda.  The veteran filed an NOD in June 2004 and the RO 
issued an SOC in January 2005.  The appellant filed a 
substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in March 2005.   

Regardless of the RO's actions, and as explained in more 
detail below, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108 and 7105 (West 2002) to address the question of 
whether new and material evidence has been received to reopen 
the issue of service connection.  That matter goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board 
must first decide whether new and material evidence to reopen 
the claim for service connection has been received, the Board 
has characterized the issue as on the title page.  
Notwithstanding apparent adjudication of the claim on the 
merits, a March 2004 pre-rating notice letter and the January 
2005 SOC provided the veteran with the legal authority 
governing claims to reopen (38 C.F.R. § 3.156); hence, the 
veteran is not prejudiced by the Board's consideration of the 
claim as a petition to reopen.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In an April 2001 decision, the RO denied the veteran's 
claim for service connection for porphyria cutanea tarda.  
After notification of the denial that decision that same 
month, the veteran initiated, but did not timely perfect, an 
appeal.

3.  No new evidence associated with the claims file since the 
April 2001 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim or 
presents a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The RO's April 2001 denial of service connection for 
porphyria cutanea tarda is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2005).

2.  As evidence received since the RO's April 2001 denial is 
not new and material, the criteria for reopening the 
veteran's claim for service connection for porphyria cutanea 
tarda are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 (b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159 (c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  
Because, as explained in more detail below, new and material 
evidence to reopen the veteran's claim has not been received, 
it does not appear that the duty to assist provisions of the 
Act are applicable to the veteran's petition to reopen his 
claim for service connection for porphyria cutanea tarda.

In any event, the Board finds that all notification and 
development action needed to render a fair decision on the 
petition to reopen has been accomplished.

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, No. 04-81 (U.S. Vet. App. March 31, 
2006)).  In a March 2004 notice, the RO specifically told the 
veteran that he was notified by an April 2001 rating letter 
that his previous service connection claim for porphyria 
cutanea tarda was denied, the appeal period expired, and the 
decision was final.  The letter specifically stated that new 
and material evidence to show that the condition was 
diagnosed within one year after the last date on which the 
veteran was exposed to the herbicide or that the condition 
was incurred in or aggravated by his military service was 
required for reconsideration of the issue.  In the last 
decision of record, March 2004, the RO denied the claim 
because the porphyria cutanea tarda did not first become 
manifest to a compensable degree within one year after the 
last date on which the veteran was exposed to the herbicide 
and the condition was neither  incurred in, nor aggravated 
by, military service.

Additionally, the veteran and his representative were advised 
what evidence was needed to show entitlement to service 
connection: an injury in military service or a disease that 
began or was made worse during service, or an event in 
service causing injury or disease; a current physical 
disability; and a relationship between the current disability 
and an injury, disease, or event in service.  The RO also 
indicated the type of evidence needed to establish each 
element.  

Hence the RO has informed the veteran of the reopening 
criteria and evidence necessary to substantiate the 
element(s) required to establish service connection that were 
found insufficient in the previous denial.  Id.

The Board also finds that the  March 2004 pre-rating notice 
letter satisfies the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO 
notified the veteran that VA was required to make reasonable 
efforts to obtain medical records, employment physical 
examination reports, pharmacy prescription records, insurance 
examination reports, or records from other Federal agencies; 
requested the veteran to identify and provide the necessary 
releases for any medical providers from whom he wanted the RO 
to obtain and consider evidence.  The veteran was invited to 
submit in-service military medical facility records, 
statements from persons who knew him in service with 
knowledge of his condition, and records and statements from 
service medical personnel.  The notice letter specified that 
the veteran should send in a recent medical report showing 
findings, diagnosis, and treatment for porphyria cutanea 
tarda and any other medical reports that he had.  The RO 
indicated that it would obtain any private medical records 
for which sufficient information and authorization was 
furnished; and the RO would also obtain pertinent VA records 
if the veteran identified the date(s) and place(s) of 
treatment.  

In the decision of Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In this case, the March 2004 pre-rating notice 
letter meets the VCAA's notice requirements; hence, 
Pelegrini's timing of notice requirement is met. 

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) , which held that the VCAA notice requirements of 
38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  In this case, 
the veteran's status is not at issue.  While the RO has not 
furnished notice of pertinent to degree of disability or 
effective date, on these facts, the RO's omission is 
harmless.  As the Board's decision herein denies the 
veteran's petition to reopen his claim for service connection 
for porphyria cutanea tarda, no disability rating or 
effective date is being assigned; accordingly there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.

The Board also points out that all development action needed 
to fulfill VA's duty to assist the veteran has been 
accomplished. The veteran has been given opportunities to 
submit evidence to support his claim, which he has done.  
Further, in April 2004, the RO arranged for the veteran to 
undergo a VA Agent Orange Registry Examination, the report of 
which is associated with the claims file.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent records, in addition to those noted above, that 
need to be obtained.  The Board also finds that there is no 
basis for further developing the record to create any 
additional evidence in connection with the claim on appeal.  
In his June 2002 VA Form 9, the veteran reported that the 
private physician who originally diagnosed his porphyria 
cutanea tarda is deceased and the medical records were 
destroyed; hence, VA cannot obtain those records.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim on appeal. 


I.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  

Veterans who served in Vietnam during the Vietnam Era are 
presumed to have been exposed to herbicides, including Agent 
Orange.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

Porphyria cutanea tarda is among the diseases for which a 
presumption of service connection, as associated with 
herbicide exposure, to include Agent Orange, is available.  
See 38 C.F.R. §§ 3.307, 3,309(e) (2005).  Porphyria cutanea 
tarda is required to have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The veteran's claim for service connection for porphyria 
cutanea tarda previously was considered and denied.  In April 
2001,  the RO denied the veteran's claim for service 
connection for porphyria cutanea tarda on the basis that the 
veteran served on active duty from December 1964 to December 
1968 and the veteran was not diagnosed with porphyria cutanea 
tarda until 1990.    .  Evidence then considered included 
service records (which did not include any reference to the 
condition, or verify the veteran's exact dates in Vietnam or 
the waters offshore), a statement from S. Jaafar, M.D. 
(confirming only a diagnosis of the condition) and the 
veteran's statements.  .

After notification of the denial later in April 2001, as 
noted in the introduction, above, the veteran initiated, but 
did not timely perfect, an appeal..  Hence, that denial is 
final as to the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

The veteran sought to reopen his claim for service connection 
for porphyria cutanea tarda in February 2004.  Under 
pertinent legal authority, VA may reopen and review a claim, 
which has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156 (a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers an "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2005).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the April 2001 RO denial of 
service connection.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Evidence added to the record since the RO's April 2001 denial 
includes a June 1992 VA Medical Certificate that notes a 
diagnosis of porphyria cutanea tarda, with no connection to 
military service.  

Also added to the record are outpatient treatment records 
from the Kerrville VA Medical Center, dated from December 
2002 to March 2004, which are silent for diagnosis or 
treatment of porphyria cutanea tarda.  

An April 2004 VA Agent Orange Registry Examination report 
included the veteran's statement that he served in Vietnam in 
1967, 1968, and 1969.  The veteran stated that he had no 
shore duty, but served on landing ship tanks (LSTs).  The 
veteran further stated that he thought that he might have 
been exposed to Agent Orange because he thought that the LSTs 
might have been carrying the defoliant.  The VA examiner 
diagnosed porphyria cutanea tarda with hepatomegaly and 
progressive liver function changes without any comment as to 
the date of onset or etiology of the condition.

The Board finds that all of the additionally received 
documentary evidence is "new" in the sense that it was not 
previously before agency decision makers.  The Board also 
finds, however, that this evidence is not "material" for 
purposes of reopening the claim for service connection for 
porphyria cutanea tarda.

The medical evidence presents no basis for a grant of service 
connection for porphyria cutanea tarda on either a 
presumptive or direct basis.  Private and VA outpatient 
medical records show that the veteran was treated for 
complaints of porphyria cutanea tarda since 1990; however, 
this evidence includes no comment as to the date of onset of 
the condition or whether it is in any way medically related 
to service.  Likewise, the April 2004 VA examiner diagnosed 
the veteran with porphyria cutanea tarda with hepatomegaly 
and progressive liver function changes but did not relate the 
veteran's current disability to his military service or 
otherwise comment on the date of onset or etiology of this 
disability. 

The only other evidence associated with the claims file since 
the prior denial consists of the veteran's lay assertions, 
advanced in various statements.  His assertions as to the 
nature of his service do not provide a basis for reopening 
the claim.  Such comments bear on the question of whether he 
had Vietnam service so as to entitle him to a presumption of 
herbicide exposure, which may, in turn, entitle him to a 
presumption of service connection.  However, the fact remains 
that, even if he is entitled to a presumption of herbicide 
exposure (based on Vietnam service during the Vietnam Era), 
he still not entitled to a presumption of service connection 
for porphyria cutanea tarda absent medical evidence that the 
condition was manifested to a compensable degree within one 
year of his last exposure-the basis for the prior denial.  
As indicated above, there still is no such medical evidence 
in this case.

The veteran also has asserted that, at age 23, he began 
experiencing sores on his hands, lower arms, and feet, for 
which he  sought treatment from a dermatologist (now 
deceased, and whose records have been destroyed), and that he 
is entitled to service connection for his condition.  These 
statements appear to be, essentially, redundant of assertions 
made in connection with the prior claim, and, thus, not new 
for purposes of reopening the claim.  Even if new, however, 
these statements would not constitute material evidence to 
reopen the claim.  As the veteran is a layperson without the 
appropriate medical training or expertise to render an 
opinion on a medical matter, he is not competent, on the 
basis of assertions, alone, to provide probative (persuasive) 
evidence on a medical matter-such as when current porphyria 
cutanea tarda was first manifested, or whether that 
disability is medically related to service.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, where, as 
here, resolution of the issue on appeal turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that, as 
new and material evidence to reopen the claim for service 
connection for a porphyria cutanea tarda has not been 
received, the requirements for reopening are not met, and the 
RO's April 2001 denial of service connection remains final.  
As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).




ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
porphyria cutanea tarda is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


